DETAILED ACTION
This is the second and final office action on the merits in response to the amendment filed on April 25, 2021 for the application originally filed on March 5, 2019. 

Status of the Claims
Claims 1-20 are pending in the application. Claims 1-20 have been amended by the Applicant and have been further examined by the Examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where conflicting claims are not identical between an application being examined In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). See also MPEP § 804.
A timely filed terminal disclaimer in compliance with 37 CFR § 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR § 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
Claims 1-2, 8-9, and 15-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 8-9, and 15-16, respectively, of copending Application No. 16/292,576 (reference application). 
The present application and reference application have the same inventive entity (specifically, the applications have the same assignee and inventors). Although the claims at issue are not identical, they are not patentably distinct from each other because certain claims in the reference application anticipate certain claims in the present application, as follows.
NOTE: This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-20 in the present application are directed to a system, method, and non-transitory computer-readable medium for auto-evolving database endorsement policies of a smart contract based on fraud detection. Claims 1-20 of the reference application are also directed to a system, method, and non-transitory computer-readable medium for auto-evolving endorsement policies of a smart contract based on fraud detection. The claims of the reference application are directed to a narrower “preferred” embodiment of the present application, where the smart contract state in the reference application is split into two disjoint portions. Specifically, the endorsement policy of the present application becomes first endorsement policies (for modifying a meta-state) and second endorsement policies (for read-only access to the meta-state) of the reference application. See App. Spec. [0085]. At least as to this aspect, an anticipatory double patenting rejection is appropriate because a species (e.g., the reference 
‘576 Ref. Application Claims
Present Application Claims
Examiner Notes
1. A blockchain node, comprising: 
    a memory storing one or more instructions; and 
    a processor that when executing the one or more instructions is configured to: 
        compute historical patterns related to fraudulent attempts from a transaction log of a shared ledger;  
        predict future fraud attempts from public data; 
        correlate the historical patterns and the predicted future fraud attempts; 
        modify, based on the correlation, one or more first endorsement policies that are specified by a smart contract and that are configured to provide read or write access to specified endorsement nodes, without modifying second endorsement policies that are specified by the smart contract and that are read only; and 
        add the modified one or more first endorsement policies to the smart contract.
1. A blockchain node, comprising: 
    a processor that when executing one or more instructions stored in a memory is configured to: 


        compute historical patterns related to fraudulent attempts from a transaction log of a shared ledger; 
        predict a future fraud attempt from public data; 
        correlate the historical patterns and the predicted future fraud attempt; 
        modify an endorsement policy specified in a smart contract based on the correlation; and 






        add the modified endorsement policy to the smart contract.
The only substantive difference between claim 1 in the two applications is that claim 1 of the ‘576 application further breaks the endorsement policies down to having “first” and “second” endorsement policies, each with their own purpose regarding read or write or read-only access on the blockchain for specified endorsement nodes or peers. The present application’s claim 1 does not recite the limitations of read or write or read-only access for specified endorsement nodes. Claim 1 of the ‘576 application narrows the details of the endorsement policies recited in the present application to a specific “preferred” embodiment, a species of the genus that is claim 1 of the present application. Claim 1 of the ‘576 application thus anticipates claim 1 of the present application. The following additional differences are inconsequential to the double patenting analysis, as they essentially represent the same scope: (1) the equivalent recitation of a memory and a processor; (2) singular or plural fraud attempts (the claims operate the same regardless of acting upon one or more fraud attempts), and (3) singular or plural endorsement policies (the scope of both claims applies to one or more endorsement policies).
2. The system of claim 1, wherein the processor is configured to: 
    endorse a transaction based on the modified one or more first endorsement policies; and 
    add the endorsed transaction to the transaction log.
2. The blockchain node of claim 1, wherein the processor is configured to: 
   endorse a transaction based on the modified endorsement policy; and 

   add the endorsed transaction to the transaction log.
Claim 2 in both applications simply recites the endorsement of a transaction based on the endorsement policy or policies and addition of the transaction to the transaction log (the blockchain shared ledger), where claim 2 of the ‘576 application recites that the “first” endorsement policies are the basis for this function. Claim 2 of both applications includes an 

    computing, by a blockchain node, historical patterns related to fraudulent attempts from a transaction log of a shared ledger; 
    predicting, by the blockchain node, future fraud attempts from public data; 
    correlating, by the blockchain node, the historical patterns and the predicted future fraud attempts; 
    modifying, by the blockchain node, and based on the correlation, one or more first endorsement policies that are specified by a smart contract and configured to provide read or write access to specified endorsement nodes, and without modifying second endorsement policies that are specified by the smart contract and that are read only;Page 6 of 20Atty Dkt No. P201802540AUS01 Serial No. 16/292,576and 
    adding, by the blockchain node, the modified one or more first endorsement policies to the smart contract.
8. A method, comprising: 
    computing historical patterns related to fraudulent attempts from a transaction log of a shared ledger; 

    predicting a future fraud attempt from public data; 
    correlating the historical patterns and the predicted future fraud attempt; 
    modifying an endorsement policy specified in a smart contract based on the correlation; and 







    adding the modified endorsement policy to the smart contract.
The only substantive difference between claim 8 in the two applications is that claim 8 of the ‘576 application recites, with regard to the modifying step, “first” endorsement policies, and the first endorsement policies are the only modified policies that are then added to the smart contract. Claim 8 of the ‘576 application narrows the details of the endorsement policies recited in the present application to a specific “preferred” embodiment, a species of the genus that is claim 8 of the present application. Claim 8 of the ‘576 application thus anticipates claim 8 of the present application. The following additional differences are inconsequential to the double patenting analysis, as they essentially represent the same scope: (1) the “by a blockchain node” recited in ‘576’s method steps can be assumed in ‘507’s method steps due to the parallel claim scope between the statutory claim categories; (2) singular or plural fraud attempts (the claims operate the same regardless of acting upon one or more fraud attempts), and (3) singular or plural endorsement policies (the scope of both claims applies to one or more endorsement policies).
9. The method of claim 8, further comprising: 
    endorsing a transaction based on the modified one or more first endorsement policies; and 
    adding the endorsed transaction to the transaction log.
9. The method of claim 8, further comprising:
   endorsing a transaction based on the modified endorsement policy; and

   adding the endorsed transaction to the transaction log.
Claim 9 in both applications simply recites the endorsement of a transaction based on the endorsement policies and addition of the transaction to the transaction logs (the blockchain shared ledger), where claim 9 of the ‘576 application recites that the “first” endorsement policies are the basis for this function. Claim 9 of both applications recite an equivalent function regardless of the singular or plural endorsement policies. Claim 9 of the ‘576 application is narrower than and anticipates claim 9 of the present application.
of a blockchain node causes the processor to perform: 
    computing historical patterns related to fraudulent attempts from a transaction log of a shared ledger; Page 8 of 20Atty Dkt No. P201802540AUS01 
    Serial No. 16/292,576predicting future fraud attempts from public data; 
    correlating the historical patterns and the predicted future fraud attempts; 
    modifying, based on the correlation, one or more first endorsement policies that are specified by a smart contract and configured to provide read or write access to specified endorsement nodes, and without modifying second endorsement policies that are specified by the smart contract and that are read only; and 
    adding the modified one or more first endorsement policies to the smart contract.
15. A non-transitory computer readable medium comprising one or more instructions that when executed by a processor cause the processor to perform: 
    computing historical patterns related to fraudulent attempts from a transaction log of a shared ledger; 
    predicting a future fraud attempt from public data; 
    correlating the historical patterns and the predicted future fraud attempt; 
    modifying an endorsement policy specified in a smart contract based on the correlation; and 
    





    adding the modified endorsement policy to the smart contract.
The only substantive difference between claim 15 in the two applications is that claim 15 of the ‘576 application recites, with regard to the modifying step, “first” endorsement policies. Further, in contrast to the modify step, the ‘576 application specifies that second endorsement policies are not modified because they provide read-only access, such that the first endorsement policies are the only modified policies that are then added to the smart contract. Claim 15 of the ‘576 application narrows the details of the endorsement policies recited in the present application to a specific “preferred” embodiment, a species of the genus that is claim 15 of the present application. Claim 15 of the ‘576 application thus anticipates claim 15 of the present application. The following additional differences are inconsequential to the double patenting analysis, as they essentially represent the same scope: (1) the “of a blockchain node” can be assumed in ‘507’s claim due to the parallel claim scope between the statutory claim categories; (2) singular or plural fraud attempts (the claims operate the same regardless of acting upon one or more fraud attempts), and (3) singular or plural endorsement policies (the scope of both claims applies to one or more endorsement policies).
16. The non-transitory computer readable medium of claim 15, wherein the one or more instructions further configure the processor to perform: 
    endorsing a transaction based on the modified one or more first endorsement policies; and 

    adding the endorsed transaction to the transaction log.
16. The non-transitory computer readable medium of claim 15, whereon the one or more instructions further configure the processor to perform: 
    endorsing a transaction based on the modified endorsement policy; and 
 

   adding the endorsed transaction to the transaction log.
Claim 16 in both applications simply recites the endorsement of a transaction based on the endorsement policies and addition of the transaction to the transaction logs (the blockchain shared ledger), where claim 16 of the ‘576 application recites that the “first” endorsement policies are the basis for this function. Claim 16 of both applications recite an equivalent function regardless of the singular or plural endorsement policies. Claim 16 of the ‘576 application is narrower than and anticipates claim 16 of the present application. 


Because claims 1-2, 8-9, and 15-16 in the copending ‘576 application anticipate claims 1-2, 8-9, and 15-16, respectively, in the present application, claims 1-2, 8-9, and 15-16 in the present application are provisionally rejected on the ground of double patenting.

Information Disclosure Statement
A fourth Information Disclosure Statement (IDS), filed in this application on February 21, 2021, has been considered by the Examiner.

Concerning the Requirement for Information under 37 C.F.R. § 1.105
Concerning the Requirement for Information under 37 C.F.R. § 1.105 attached to the non-final Office action mailed February 10, 2021, Applicant has sufficiently responded to points (a.) and (b.) regarding the reference “Method and system for auto evolving Smart contract policies” filed by the Applicant in the application on March 5, 2019. Applicant states that the above-mentioned reference was not intended to be filed in the application as an NPL reference. Applicant’s Reply, p. 15. However, the document will be maintained in the file wrapper. See MPEP § 719.01, which states, “No paper legally entered in the image file wrapper should ever be withdrawn or expunged from the application file, especially a part of the original disclosure of the application, without special authority of the Director. However, 37 CFR § 1.59 provides that certain documents may be expunged if they were unintentionally submitted or contain proprietary information which has not been made public and is not important to a decision of patentability. See MPEP § 724.” See, specifically, MPEP § 724.05 for information pertaining to petitions to expunge information.
Applicant sufficiently responded to point (c.) of the Requirement for Information under 37 C.F.R. § 1.105 by confirming the inventors of the present application in Applicant’s Reply (starting on page 20) under “Rejection under 35 U.S.C. § 101 and 35 U.S.C. § 115(a).” The Examiner interprets Applicant’s statement, “The inventorship is correct as indicated,” to mean that the inventorship as originally filed in the application is correct.

Inventorship
The Applicant has verified the inventorship of the present application as listed in the originally filed application, naming five (5) joint inventors:  Shikhar KWATRA, Jeronimo IRAZABAL, Edgar A. ZAMORA DURAN, Roxana MONGE NUNEZ, and Sarbajit K. RAKSHIT. 
The Applicant is reminded of the duty to list the correct inventorship in the application. See MPEP § 601.01 for requirements regarding naming inventors; MPEP § 2109 for the definition of, and requirements for, inventorship; and MPEP §§ 602.09 and 2109.01 for information pertaining to joint inventorship.

Specification Objections
The disclosure is objected to because of the following minor informalities:
Page 9, [0039], line 5, “to procedures” should be “to run procedures” for proper grammar. (This was an erroneous amendment to the Specification accompanying the Applicant’s reply dated April 25, 2021.)
Page 13, [0048], line 6, “system 100” should be “blockchain network 100” for consistency with the first use of the term in [0041]. (This was a missed amendment to 
Page 14, [0052], line 6, “system 100” should be “blockchain network 100” for consistency with the first use of the term in [0041]. (This was a missed amendment to the Specification accompanying the Applicant’s reply dated April 25, 2021.)
Page 36, [00111], second line on page 36, correct the punctuation error in the sentence. (This was a missed amendment to the Specification accompanying the Applicant’s reply dated April 25, 2021.)
Appropriate correction is required.

Claim Objections
Applicant’s amendments to claims 1-3, 6, 9-10, and 16-17 have either addressed or rendered moot the Examiner’s claim objections in the non-final Office action. These objections are therefore withdrawn. However, the amended claims listed below are objected to because of the following informalities:
Claim 1, line 7, should be corrected to recite:  “compute historical patterns related to fraudulent attempts from [[the]] a transaction log of a shared ledger;”
Claim 3, line 3, should be corrected to recite:  “that is greater [[that]] than a level of encryption of the endorsement policy.”
Claim 10, line 2, should be corrected to recite:  “…comprises a requirement for a level of encryption that is greater [[that]] than a …”
Claim 14 should be corrected to recite:  “…wherein the predicting a future fraud attempt from public data further comprises one or more of:
ing a fraud scenario, identifying a computing capability, and identifying a computing feature.”
Claim 16, line 2, substitute “wherein” for “whereon”
Claim 17, line 3, should be corrected to recite:  “…encryption that is greater [[that]] than a level of encryption…”
Claim 19, lines 2-3, “…wherein the correlating the historical patterns and the predicted future fraud attempt further comprises:”
Claim 20 should be corrected to recite:  “…wherein the predicting a future fraud attempt from the public data further comprises one or more of:
identifying a type of threat, predicting a fraud scenario, identifying a computing capability, and identifying a computing feature.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
35 USC § 112(a) Rejections
The following is a quotation of the first paragraph of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. § 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7, 14, and 20 are rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. § 112, the inventors, at the time the application was filed, had possession of the claimed invention.
Regarding claims 7, 14, and 20, the specification lacks adequate written description of the claimed blockchain node processor configuration, method steps, or computer readable medium functions of “identifying a type of threat, predicting a fraud scenario, identifying a computing capability, and identifying a computing feature.” The disclosure fails to demonstrate to one skilled in the relevant art before the effective filing date of the present invention that the inventor had possession of the claimed invention. For computer-implemented functional claim limitations, the specification must describe the claimed invention in a manner understandable to a person having ordinary skill in the art to show that the inventor actually invented the claimed invention. 
The Applicant’s specification only generally discloses the claim elements of a type of threat, a fraud scenario, a computing capability, or a computing feature at App. Spec. [0040] and [0082]. The specification does not disclose what is specifically required to identify a type of threat, predict a fraud scenario, identify a computing capability, or identify a computing feature. Writing computer code, for example, to perform these specific functions is normally within the ordinary skill of the art once the functions have been adequately disclosed. However, 
Claims 7, 14, and 20 provide only a recitation of the outcome of the various potential analyses performed without the necessary support in the specification of specific algorithms or steps that the Applicant used to implement the features. Therefore, a person having ordinary skill in the art before the effective filing date of the present invention would not understand what steps or algorithms Applicant possessed regarding analyzing the public data to identify a type of threat, predict a fraud scenario, identify a computing capability, or identify a computing feature, whatever those actually are, within the full scope of claims 7, 14, and 20. Thus, these claims are rejected under the written description requirement of 35 U.S.C. § 112(a).

35 USC § 112(b) Rejections
The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 7, 12, 14, 18, and 20 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. § 112, the applicant), regards as the invention.
Regarding claims 5, 12, and 18, what is specifically meant by “an improvement to be made to an encryption” is not clearly defined by Applicant’s specification. A person having ordinary skill in the art before the effective filing date of the present application may understand this to not only encompass various and myriad known methods of security and access management (old and new), but also whatever might be included in the “new types of transaction systems” mentioned by Applicant in [0048], line 5. Regarding “improvement,” Applicant only generally explains that to be a “functional improvement by providing a flexible and automated way to define the endorsing requirements based on contextual and historical data. The approach not only enables the specification of endorsing policies (endorsing requirements) based on the topology of the blockchain network, smart-contract requirements, involved parties, etc., 
Regarding claims 7, 14, and 20, the metes and bounds of the claims are unclear and are thus indefinite. The Examiner notes that the functions are only generally defined (at App. Spec. [0040] and [0082]). It is unclear what characteristic of the configuration of the blockchain node may provide the metes and bounds for the purposes of prior art searching. The specification does not make clear what is required to identify a type of threat, predict a fraud scenario, identify a computing capability, or identify a computing feature to assist the Examiner in the identification of prior art. For example, paragraph [0040] appears to separate the basis for updating smart contract rules between “fraud attempts with various contextual situations or patterns” or “change or evolving of new technologies” (App. Spec., [0040], lines 7-10), which may put vastly different bounds on the claim depending on what the blockchain node or peer is configured to identify. App. Spec. [0082] appears to provide more detail on the protection against “new types of threat or fraudulent attempts” ([0082], lines 3-5), but there is no additional detail regarding the identification of computing capabilities or features. Further, there is no specific description for predicting a fraud scenario, for example. Only machine learning and neural networks are generally disclosed in the 

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claimed invention is directed to a judicial exception (i.e., an abstract idea not integrated into a practical application) without significantly more. The claims recite a blockchain node, a method, and a non-transitory computer readable medium for modifying an endorsement policy in a smart contract of a blockchain for mitigating fraud, or generally, modifying transaction approval rules in contracts in a transaction network for mitigating fraud. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception, as discussed below.
As discussed in MPEP § 2106 as revised by the 2019 Revised Patent Subject Matter Eligibility Guidance ("2019 PEG")1, when considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (i.e., Step 1). If the claim does fall within one of the statutory categories, it must then be determined 2 With respect to Step 2A.2, elements that are indicative of integration into a practical application are discussed in MPEP § 2106.05(a), (b), (c), and (e).3 Elements that are not indicative of integration into a practical application are discussed in MPEP § 2106.05(f), (g), and (h).4 
If the exception is not integrated into a practical application, the claim is found to be directed to the exception. It must then be determined whether the claim otherwise contains any additional elements or combination of additional elements sufficient to ensure that the claim recites an inventive concept, i.e., amounts to significantly more than the exception itself (i.e., Step 2B). Revised Step 2A overlaps with Step 2B, and thus, many of the considerations need not be reevaluated in Step 2B because the answer will be the same. However, a conclusion under revised Step 2A that an additional element was insignificant extra‐solution activity should be reevaluated in Step 2B to determine if the element(s) are well‐understood, routine, and conventional in the relevant field as discussed in MPEP § 2106.05(d).5 

Step 1:  In the present application, claims 1-7 are directed to a blockchain node (i.e., a machine), claims 8-14 are directed to a method (i.e., a process); and claims 15-20 are directed to a non-transitory computer readable medium (i.e., an article of manufacture), all statutory categories of invention. Thus, the eligibility analysis proceeds to Step 2A.1.

Step 2A.1, regarding independent claims 1, 8, and 15:  The limitations of independent claim 1, which is representative of independent claims 8 and 15, have been denoted with letters by the Examiner for easy reference. The judicial exceptions recited in claim 1 are identified in bold below:

[A] A blockchain node, comprising:
 [B] a processor that when executing one or more instructions stored in a memory is configured to:
[C] compute historical patterns related to fraudulent attempts from a transaction log of shared ledger;
[D] predict a future fraud attempt from public data;
[E] correlate the historical patterns and the predicted future fraud attempt;
[F] modify an endorsement policy specified in a smart contract based on the correlation; and
[G] add the modified endorsement policy to the smart contract.

Limitations [C] through [G], under the broadest reasonable interpretation, cover steps or functions that fall under certain methods of organizing human activity or, alternatively, activities that can be performed in the human mind, both categories of abstract ideas under the 2019 PEG. For example, the claim limitations recite a node for [C] evaluating historical data from transactions in a shared ledger for the presence of fraud indicators and computing patterns of fraud, [D] predicting future fraud from the evaluation of public data, [E] correlating the patterns of fraud and the predicted future fraud, [F] modifying a transaction endorsement (i.e., approval) policy (i.e., rules) based on the correlation, and [G] adding the new policy/rules to a contract that governs future transactions. 
The claim recites commercial or legal interaction, including satisfying rules, policies, and/or agreements of a transaction between people, such as a financial transaction or a transaction of any kind of asset or consideration, which falls squarely under the 2019 PEG abstract ideas category of certain methods of organizing human activity. In this case, the transaction is a sharing of public data, while ensuring integrity of the data. Regarding the computing, predicting, and correlating steps, a human is capable of performing (and has traditionally performed) these steps for evaluating data, observing fraudulent patterns, and making judgments to prevent future fraud. Applicant’s Specification at [0049] discusses what has been, and what could be in this case, one of a traditional expert’s tasks in determining fraud: “An expert will provide the classification of the problematic patterns and add them to the training set for the model.” App. Spec. [0049], lines 4-5. At [0078], the specification provides more detail: “An expert may provide classification of the problematic patterns and add them to a training set for the machine learning model. For instance, at what contextual 
Therefore, the claim falls under activities that can be performed by a human mind as well as certain methods of organizing human activity (both enumerated groups of a judicial exception). Accordingly, the claim recites at least one abstract idea (the judicial exceptions).
Further, no specific structural or functional elements are recited in the system or steps of claim 1, and there are no additional claim elements that differentiate the limitations from processes having common aspects of organizing human activity or activities performed in the human mind. A node in limitation [A] can be a person or institution/organization of persons connected communicatively by a communication/transaction network, communicating the public data of limitation [D], which was created by the minds of humans in the public (e.g., news articles, blog posts, scientific papers, patent documentation, and the like). 
The description of these embodiments would not differ in function or result regardless of the blockchain descriptor recited in limitation [A]. First, a blockchain is not recited in the claims. But even if it were, a blockchain is not itself acting upon any of the data that the actors (nodes) of the embodiments purport to be processing. The blockchain, in essence, serves as a database for storing information in the form of the shared ledger of transaction logs of limitation [C] and as a network for the actors to communicate that information. The database (shared ledger) could be paper files and the communication could be by fax or phone, for example. The contract and its endorsement policy in limitations [F] and [G] merely establish and govern rules that the actors agree to follow (“an underlying agreement between nodes,” App. Spec., [0030]) to communicate with each other on the communication/transaction network. 
Claims 8 and 15 recite substantially similar elements as claim 1 and therefore also recite the same abstract ideas detailed above. Claim 15 additionally recites a “non-transitory computer readable medium,” but no further structural elements (besides a general purpose processor) are recited. The medium could be a written policy or plan for addressing transaction requests.
Therefore, limitations [A] through [G] recite at least one abstract idea consistent with the 2019 PEG, and the analysis proceeds to Step 2A.2.  

Under Step 2A.2, the claims are evaluated to determine whether the claim elements, when viewed individually or as an ordered combination, contain an inventive concept sufficient to integrate the claimed abstract ideas into a practical application. It will be shown that the judicial exceptions are not integrated into a practical application.

Regarding claims 1, 8, and 15:  In particular, claim 1 recites the additional elements in bold in limitations [A]-[G] below:
[A] A blockchain node, comprising:
 [B] a processor that when executing one or more instructions stored in a memory is configured to:
[C] compute historical patterns related to fraudulent attempts from a transaction log of shared ledger;
[D] predict a future fraud attempt from public data;

[F] modify an endorsement policy specified in a smart contract based on the correlation; and
[G] add the modified endorsement policy to the smart contract.

The blockchain descriptor defining the node in limitation [A] merely suggests applying the abstract idea of storing and communicating transaction information defining the public data and rules about the public data and network participants in a technological environment that is recited at a high level of generality. There is no impact on the abstract idea itself just because it may be implemented on or through a blockchain. As previously stated, a blockchain would serve as a communication network and as a database for storing information, but a blockchain would not be required to provide the abstract functions of the claims. Further, no blockchain network is actually recited, and no particular features of a blockchain are being applied to the abstract ideas in the claims to integrate the abstract ideas into a practical application. The Examiner acknowledges the tamper-proof properties of a blockchain identified in App. Spec. [0030]-[0032], but this aspect of a blockchain is a benefit that has no impact on the abstract nature of the claims.
Further, outside of this technological environment, the transaction information for a sharing of public data or information about the public data could be physical or otherwise capable of being generated, stored, and/or communicated by a human. The node in limitation [A] can be a party participating on a network. Even though the node can be a general purpose computer, the node can also include humans performing the same functions as in the claim limitations. See App. Spec. at [0029]. As previously stated, a human analyzer can perform the 
For example, in defining the node element of limitation [A] and the processor and memory elements of limitation [B] of claim 1 (as well as the computer readable medium and processor recited in claim 15), Applicant’s Specification, at [00139]-[00146], discloses generic computer hardware. A terminal or server is shown in a generic hardware operating environment in FIG. 8, performing the method steps by the computer elements in FIGs. 3A, 3B, and 7A, for example, with no specificity linked to the technology of the hardware or software. “The system 800 comprises a computer system/server 802, which is operational with numerous other general purpose or special purpose computing system environments or configurations. Examples of well-known computing systems, environments, and/or configurations that may be suitable for use with computer system/server 802 include, but are not limited to, personal computer systems, server computer systems,…, network PCs, minicomputer systems, mainframe computer systems, and distributed cloud computing environments that include any of the above systems or devices, and the like.” App. Spec., [00139]. Further, “As shown in FIG. 8, computer system/server 802 in cloud computing node 800 is shown in the form of a general-purpose computing device.” App. Spec., [00141].
Further, “[t]he components of computer system/server 802 may include, but are not limited to, one or more processors or processing units 804, a system memory 806, and a bus that couples various system components including system memory 806 to processor 804” 
No additional hardware or software elements are recited in addition to the generally recited node, computer readable medium, processor, and memory. The mere nominal recitation of generic computer elements performing generic computer functions of “computing,” “predicting,” “correlating,” “modifying,” and “adding,” alone, does not differentiate the claim limitations from generic methods of organizing human activity or activities that can be performed in the mind of a human. The node, computer readable medium, processor, and memory are merely providing a generic technological environment. Further, the “smart” aspect of the contract in limitations [F] and [G] is merely a characteristic part of this generic technological environment in which the abstract ideas are implemented.
The additional claim elements, when viewed individually or as an ordered combination, recite the abstract ideas with mere instructions to implement them in a particular technological environment (here, a blockchain) that includes generic hardware. See MPEP § 2106.05(h). In 

The judicial exceptions are not integrated into a practical application because the claim does not improve the functioning of any computerized device nor does it improve another technology or technical process, or provide meaningful limitations beyond generally linking at least one abstract idea to a particular technological environment or mere instructions to implement an abstract idea on a computer. The use of additional elements noted above as tools to implement/automate the abstract idea does not render the claim patent eligible because it does not provide meaningful limitations beyond generally linking the use of an abstract ideas to a particular technological environment and requires no more than a computer performing functions that correspond to acts required to carry out the abstract ideas.

Accordingly, alone and in combination, the additional elements of claim 1 (and claims 8 and 15) do not integrate the abstract ideas into a practical application. Rather, the claim as a whole generally links the judicial exception to a technological environment defined by high-level recitations of computer functionality. Therefore, claim 1 is directed to at least one abstract idea not integrated into a practical application, and the analysis proceeds to Step 2B.

Step 2B of the § 101 analysis determines whether the claim elements, when viewed individually and as an ordered combination, contain "an inventive concept sufficient to transform the claimed abstract idea into a patent-eligible application." Alice, 134 S. Ct. at 2357. 

Dependent claim 2 (as well as claims 9 and 16) recites:
wherein the processor is configured to: endorse a transaction based on the modified endorsement policy; and add the endorsed transaction to the transaction log.
The steps of “endorsing” and “adding” recite the same abstract ideas of claim 1, and the claim recites no further specificity regarding the technological environment. This claim does nothing further to integrate the abstract ideas into a practical application. The activity of “endorsing” can be performed as a process of organizing human activity, and can be performed in or by the human mind, as an act of approving a transaction between entities of a network so that the transaction can take place (i.e., adding it to the network). This is a standard aspect of organizing human activity that does not require the generic technological environment of a blockchain, and nothing special is required of the processor in the claim. Claim 2 (as well as claims 9 and 16) does not recite any additional elements or concepts beyond the generic processor necessary to carry out an endorsement of a transaction to integrate the abstract ideas into a practical application. The elements merely use a generic computer as a tool to 

Dependent claim 3 (as well as claims 10 and 17) recites:
wherein the endorsement policy comprises a requirement for a level of encryption that is greater that a level of encryption of the endorsement policy.
Claim 3 recites descriptive, not positively recited limitations to independent claim 1 and recites further features of the of the endorsement policy, specifically “a level of encryption greater” than currently in the endorsement policy. This claim does not require any additional steps or functions to be performed and thus does not involve the use of any computing functions. While this limitation may provide further helpful context for the claimed invention, it does not serve to confer subject matter eligibility of the claimed invention because it is not individually, or combined with the claim upon with it depends, more significant than the abstract concepts of the claimed invention.
 
Dependent claim 4 (as well as claims 11 and 18) recites:
wherein the public data comprises one or more of:  news source data, blog data, product literature, technical journal data, patent documentation, and shared ledger data.
Claim 4 recites descriptive, not positively recited limitations to independent claim 1 and recites further features of the public data, specifically “one or more of news source data, blog data, product literature, technical journal data, patent documentation, and shared ledger data.” This claim does not require any additional steps or functions to be performed and thus does not involve the use of any computing functions. While this limitation may provide further 

Dependent claim 5 (as well as claims 12 and 18) recites:
wherein, when the processor is configured to modify the endorsement policy, the processor is further configured to:  analyze the public data; identify an improvement to be made to an encryption of the endorsement policy based on the public data; and modify the endorsement policy to include the improvement based on the improvement.
The steps of “analyzing,” “identifying,” and “modifying” recite the same abstract ideas of claim 1, and the claim recites no further specificity regarding the technological environment. This claim does nothing further to integrate the abstract ideas into a practical application. The activity of “analyzing” can be performed as a process of organizing human activity, and can be performed in or by the human mind, as an act of reviewing historical transaction data. Similarly, the activity of identifying a security improvement of the system (for example, access to data within the network), can also be performed as a process of organizing human activity, and can be performed in or by the human mind by applying the analysis results and what a human knows to be useful as an improvement (similarly to the expert’s ability to determine what should be included in the classification of data regarding the problematic patterns the expert sees, as in App. Spec. [0049], lines 4-5). A human can then “modify” the policies or rules of the network concerning approval of transactions based on this analysis. These are standard aspects of organizing human activity, which a human mind can perform, that do not require the generic 
Claim 5 (as well as claims 12 and 18) does not recite any additional elements or concepts, beyond the generic processor, to carry out the modification of an endorsement policy for enhanced security. The elements merely use a generic computer as a tool to perform the abstract ideas and to apply the judicial exception to a particular technological environment, but they do not integrate the abstract ideas into a practical application. Additionally, as claim 5 is dependent from claim 4, regarding the types of data being analyzed, a human can easily analyze “news source data, blog data, product literature, technical journal data, patent documentation,” being in natural language, “and shared ledger data” being metadata or transaction data describing the characteristics of the stored transactions. The claim also does not apply or positively carry out any of the identified encryption improvements on transactions.


Dependent claim 6 (as well as claims 13 and 19) recites:
wherein, when the processor is configured to correlate the historical patterns and the predicted future fraud attempt, the processor is further configured to:  execute semantic parsing and matching algorithms.
The step of “executing” recites the same abstract ideas of claim 1, and the claim recites no further specificity regarding the technological environment when further limiting the “correlating” of claim 1. This claim does nothing further to integrate the abstract ideas into a practical application. The activity of “executing semantic parsing and matching algorithms” can be performed in or by the human mind, as an act of parsing, or breaking down and categorizing, 
Claim 6 (as well as claims 13 and 19) does not recite any additional elements or concepts, beyond the processor, to carry out the semantic parsing and matching, and the claim does not integrate the abstract ideas into a practical application. The elements merely use a generic computer as a tool to perform the abstract ideas and to apply the judicial exception to a particular technological environment. 


Dependent claim 7 (as well as claims 14 and 20) recites:
wherein, when the processor is configured to predict the future fraud attempt from the public data, the processor is further configured to one or more of:  identify a type of threat, predict a fraud scenario, identify a computing capability, and identify a computing feature.

The activities to “identify,” “predict,” “identify,” and “identify” recite the same abstract ideas of claim 1, and the claim recites no further specificity regarding the processor of the blockchain node when further limiting the “predicting” of claim 1. This claim does nothing 
Claim 7 (as well as claims 14 and 20) does not recite any additional elements or concepts, beyond the generic processor, to carry out the identification or prediction of fraud indicators, and does not integrate the abstract ideas into a practical application. The elements merely use a generic computer as a tool to perform the abstract ideas and to apply the judicial exception to a particular technological environment. 

In summary, dependent claims 2-7, 9-14, and 16-20 merely recite information that is used to carry out the abstract ideas identified in the independent claims 1, 8, and 15, respectively. Therefore, they only serve to limit the abstract ideas of the independent claims. The dependent claims inherit all of the limitations and deficiencies of the independent claims 
Further, viewing the claim limitations as an ordered combination does not add anything further than looking at the claim limitations individually. When viewed either individually or as an ordered combination, the additional claim limitations do not amount to a claim that, as a whole, is significantly more than the abstract idea of evaluating historical data from transactions in a network for the presence of fraud indicators and computing patterns of fraud, predicting future fraud from the evaluation results, correlating the patterns of fraud and the predicted future fraud, modifying transaction endorsement (i.e., approval) policies (i.e., rules), and adding the new policies/rules to a contract that governs future transactions in the network.  Accordingly, claims 2-7, 9-14, and 16-20 are patent ineligible and rejected under 35 U.S.C. § 101 for the reasons above and as explained for claims 1, 8, and 15.

Claim Rejections - 35 USC § 103
The following references are cited in this section:
WINCE, et al., US 2020/0090188 A1 (effectively filed Sept. 18, 2018)
ZHANG, et al., US 2020/0387503 A1 (effectively filed June 30, 2018)
LENCHNER, et al., US 2019/0114395 A1 (effectively filed Oct., 12, 2017)
MA, US 2018/0285996 A1 (effectively filed April 3, 2017)
HYPERLEDGER, “Blockchain network,” https://hyperledger-fabric.readthedocs.io/en/release-1.3/network/network.html (2018), cited by Applicant in the first IDS of this application filed March 5, 2019
HYPERLEDGER, “A Blockchain Platform for the Enterprise,” https:// hyperledger-fabric.readthedocs.io/en/release-1.2/index.html (2018), cited by Applicant in the third IDS of this application filed January 9, 2021

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 8-10, and 15-17 are rejected under 35 U.S.C. § 103 as being unpatentable over WINCE, et al., US 2020/0090188 A1 in view of ZHANG, et al., US 2020/0387503 A1.
WINCE, like the present invention, discloses a data exchange system and method using modified smart contracts for endorsing and adding a transaction proposal on a blockchain, with aspects to ensure the integrity of data and data “recommenders” participating on the blockchain. ZHANG, like the present invention, discloses a blockchain maintenance method, apparatus, and computer-readable storage medium for updating an endorsement policy if a contract requires endorsement by a different node not specified by the endorsement policy. 

Regarding independent claim 1 (and claims 8 and 15), WINCE discloses:
A blockchain node, comprising (WINCE, FIGs. 1 and 2, peer 108, [0031], [0050]): 
a processor that when executing one or more instructions stored in a memory is configured to (WINCE, FIG. 6, processor 603 and memory 605 of specific computing device 600, which may represent a peer 108, [0107], [0109]):
compute historical patterns related to fraudulent attempts from a transaction log of a shared ledger (WINCE, [0034], line 10, a machine learning (ML) model on the blockchain; [0035], lines 6-11, the ML model containing differences from historical transaction data; [0043], lines 3-5, 17-18, 23-26, a data aggregator 112 for aggregating shared data into a common format, and “some form of automation, … or artificial intelligence, to recognize patterns, formats, and data types, as well as reduce faulty data reads;” from a shared ledger, comprising transaction logs, WINCE, FIG. 1, [0034], immutable ledgers 124, which comprises a world state 126 and a historical transaction data 128. Note: [0046], lines 15-21, the data aggregator 112 can be included in the peer 108.); 
predict a future fraud attempt from public data (WINCE, [0090], lines 8-11, the historical transaction data can be used to train ML models, for oversight of the data exchange ; 
correlate the historical patterns and the predicted future fraud attempt (under broadest reasonable interpretation, once the ML model is trained, the ML model can be used on the public data after or before committing the public data to the blockchain as a blockchain transaction; e.g., after committing the public data to the blockchain:  WINCE, [0091], data science system 138 trains ML model; [0093], lines 7-8, watchdog system uses trained ML model to compare the world state 126 with the historical transaction data 128; e.g., before committing the public data to the blockchain, [0094], an entity may obtain data … through the marketplace;” “entity that then builds a machine-learning model based upon the data,” and “that ML model may subsequently be listed alongside the data object associated with the data set, and may be packaged together…”); 

modify an endorsement policy specified in a smart contract (ZHANG, [0174], lines 2-9, “if there is a contract matter that requires the internal blockchain node to participate in the endorsement, the blockchain node group updates a chaincode for executing the contract matter. Updating an endorsement policy is included. An updated endorsement policy specifies the blockchain node group and another blockchain node group that needs to participate in the endorsement.”) based on the correlation (e.g., determining that the contract matter requires the updated chaincode); and 
add the modified endorsement policy to the smart contract (ZHANG, [0174], lines 9-11, “The blockchain node group … reloads an updated chaincode.” ZHANG further discloses, in [0181]-[0182] and [0187]-[0188] that a blockchain maintenance apparatus affecting the modification to the endorsement policy can be an execution node or a management node (i.e., a blockchain node or peer)).

Although WINCE does not disclose modifying the endorsement policy within the same smart contract, WINCE can modify one or more smart contracts, or chaincodes, based on the correlations. Specifically, WINCE discloses creating new smart contracts – a second smart contract chained to the first – to complete an endorsement of a transaction proposal by a recommender of data, when, for example, it does not have enough information to endorse the transaction proposal from the recommender, or if the first recommendation is adverse or contrary to another (see WINCE, [0068]-[0070]), which it can base on, for example, credibility of 
It would have been obvious to a person having ordinary skill in the relevant art before the effective filing date of the present invention to combine the system of WINCE, which uses different smart contracts when it determines that it requires endorsement by new nodes not specified in the current smart contract/chaincode for validation (e.g., credibility check) of other nodes and data participating in a transaction (as a data recommender, for example), with the system of ZHANG, which modifies the endorsement policy in an updated smart contract/chaincode. The effect of the updates in WINCE and ZHANG are the same, that is, a different list of nodes is included in the endorsement policy for endorsing a transaction, for example. In addition, it would have been obvious that a node could be removed or added with such an update, depending on the needs of the endorsement. 
The purpose of ZHANG is to dynamically add a participant node onto a blockchain, and as an option, it can dynamically change the rules of smart contracts, including endorsement policies, so that the new participant node can take on a role for which it was added to the blockchain. ZHANG recognizes the benefit of dynamically adding nodes and automatically making changes to the rules of the nodes’ participation (see [0005]-[0006]). A person having ordinary skill would recognize that it would be even more efficient, for example, for WINCE, to be able to modify a single smart contract with a modified endorsement policy instead of generating a new smart contract with a different endorsement policy for each endorsement change WINCE requires. A person having ordinary skill in the art would have a reasonable expectation of success in modifying WINCE in this way when looking at ZHANG.

Regarding dependent claim 2 (and claims 9 and 16), WINCE in view of ZHANG discloses the limitations of claim 1. WINCE further discloses:
wherein the processor is configured to: 
endorse a transaction based on the modified endorsement policy (WINCE, [0070], lines 20-23, peer fully executes chaincode; an endorsed first transaction proposal may be received); and 
add the endorsed transaction to the transaction log (WINCE, [0070], lines 23-26, addition of the transaction proposal to the marketing data in the world state, i.e., the shared ledger of transaction logs).

Endorsing a transaction based on an endorsement policy that is part of a smart contract is a standard and necessary activity in the WINCE disclosure, as is adding the endorsed transaction to the transaction logs (i.e., the world, or current, state of the blockchain). So, too, in the ZHANG disclosure (see, e.g., [0174], ending in endorsement, and [0084]-[0085] a blockchain consensus process that allows the transaction to be stored to the ledger). It is a common part of Hyperledger Fabric, known in the art (see, for example, the NPL by Hyperledger, titled “Blockchain network,” cited by Applicant in the first IDS filed March 5, 2019). A person having ordinary skill in the art would recognize that the combination of WINCE and ZHANG would not change the standard operations of “endorse” and “add” regardless of how the system arrived at the modified endorsement policy before endorsement.

Regarding dependent claim 3 (and claims 10 and 17), WINCE in view of ZHANG discloses the limitations of claim 1. WINCE further discloses:
wherein the endorsement policy comprises a requirement for a level of encryption that is greater [than] a level of encryption of the endorsement policy (WINCE, [0088], line 10 – [0089], disclosing a chaining of new smart contracts to ensure proper credentialing of a peer to send or receive data to the blockchain. A “smart contract provides a governing protocol for automatic implementation of a decision-making process determining whether the acquirer meets qualifications permitting possession of the data object … associated with a data use policy dictating who may possess the data object … “ [0088], lines 15-20. Additional smart contracts require additional signatures. See [0089], lines 4-6. “The information from another entity may be obtained … to evaluate the identity or intention of the acquirer by requiring two signatures …” [0089], lines 7-9. Additionally, “the smart contract may be written such that only the data provider knows who else is being queried …” [0089], lines 12-14).
Keeping in mind that the basis for the technology of the present invention, as well as for the technology of WINCE and ZHANG, is Hyperledger Fabric, a person having ordinary skill in the art before the effective filing date of the present invention would first look to the general understanding of “encryption” that appears, for example, in the NPL by Hyperledger, titled “A Blockchain Platform for the Enterprise,” cited by Applicant in the third IDS filed January 9, 2021. On page 46 of the combined PDF as filed in the file wrapper of this application, “Security & Access Control” of Hyperledger Fabric is addressed. With no further definition by Applicant of 
Restrict the input data to chaincode to the set of endorsers only, by using visibility settings; and/or
Restrict data access to certain nodes by building access control into the chaincode logic. (Both are within the scope of claim 3, as would be understood by a person having ordinary skill in the art before the effective filing date of the present invention.) 
The disclosure of WINCE as cited above meets the definition of “level of encryption,” made greater by changing the chaincode to either encompass additional chaincode encryption logic where the chaincode had not before encompassed it, or adding to the scope (i.e., level) of the encryption (by perhaps adding more endorsers for a transaction). WINCE covers point (a.) by, for example, disclosing “the smart contract may be written such that only the data provider knows who else is being queried …” [0089], lines 12-14. WINCE covers point (b.) at least by modifying the endorsement policy to require additional signatures, as in WINCE, [0089]. The same known rules and options would apply to ZHANG, which implements Hyperledger Fabric. Thus a person having ordinary skill in the art would understand that WINCE’s implementations of a greater level of encryption could also work with ZHANG’s system, and the two systems could be combined with a reasonable expectation of success for better securing a blockchain, manipulating access to a blockchain or certain data on the blockchain, and/or managing permissions to perform certain roles on the blockchain.

Claims 4-7, 11-14, and 18-20 are rejected under 35 U.S.C. § 103 as being unpatentable over WINCE in view of ZHANG and further in view of LENCHNER, et al., US 2019/0114395 A1 in view of MA, US 2018/0285996 A1.
Regarding dependent claim 4 (and claim 11), WINCE in view of ZHANG discloses the limitations of claim 1. LENCHNER in view of MA further discloses the various descriptive elements of claim 4:
wherein the public data comprises one or more of news source data, blog data, product literature, technical journal data, patent documentation, and shared ledger data (LENCHNER uses a blockchain to track ownership of intellectual property, specifically [0060], “documents, materials related to emails, books, scientific papers, online journals, journals, articles, drafts, audio data, video data, and/or other various documents or data sources capable of being published, displayed, interpreted, transcribed, or reduced to text…” including “… pages or articles of in a wiki or pages of a blog,” “word documents, wikis, web pages, power points, printable document format, or any document capable of being analyzed by a natural language processing system.” See also LENCHNER, [0065].). 
LENCHNER, like the present invention, discloses methods, a system, and a computer program product for managing intellectual property public data using a blockchain with immutable ledgers, natural language processing, and machine learning.
While WINCE publishes patient health and fitness records to the blockchain (see WINCE, [0043] and [0052], in which WINCE generally terms the data “marketing data”), LENCHNER discloses that many different types of data can be stored on a blockchain, including the data types of claim 4. An immutable ledger of a blockchain is not limited to specific data types, and 
Additionally and alternatively, MA uses a blockchain to manage intellectual property related to patent filings (an example of the “various other documents” as disclosed by LENCHNER), specifically [0070], “invention disclosures, patent applications, script disclosures, song disclosures, literary disclosures, collaboration formation and licensing transactions.” See also, MA, [0203], in which “trust objects embedded into news articles … provide a sense of the reliability of the source” for “address[ing] the ‘fake news’ problem of the Internet today.”). Thus, MA discloses additional specific types of public data that can be stored on a blockchain, falling within the data types of claim 4 and in line with LENCHNER. MA additionally demonstrates that it would have been obvious to a person having ordinary skill in the relevant art before the effective filing date of the prevent invention to use the system of WINCE in view of ZHANG, further in view of LENCHNER in view of MA, to manage the data types of claim 4 especially to look for fraud (e.g., “fake news”) within that data, as exemplified by MA in [0070].

Regarding dependent claim 5 (and claim 12), WINCE in view of ZHANG, further in view of LENCHNER in view of MA discloses the limitations of claim 4. ZHANG further discloses:
wherein, when the processor is configured to modify the endorsement policy, the processor is further configured to: 
analyze the public data (ZHANG, [0181] and [0187], determines from the data of a contract matter whether an endorsement change needs to be made to include a different node or nodes.); 
identify an improvement to be made to an encryption of the endorsement policy based on the public data (ZHANG, [0181] and [0187], determines from the data of a contract matter whether an endorsement change needs to be made to include a different node or nodes.); and 
modify the endorsement policy to include the improvement based on the improvement (See, again, ZHANG, [0174], lines 2-9, which identifies required encryption improvements based on contractual requirements and modifies endorsement policies based on those encryption improvements.).
Additionally and alternatively, LENCHNER further discloses the limitations: 
wherein, when the processor is configured to modify the endorsement policy, the processor is further configured to: 
analyze the public data (LENCHNER, [0062]-0067], analyzes the public data of claim 4 using natural language processing (NLP), artificial intelligence, and machine learning. In LENCHNER, [0064], “The data sources may be analyzed by an NLP system … to data mine or transcribe relevant information from the content of the data sources.”); 
identify an improvement to be made to an encryption of the endorsement policy based on the public data (LENCHNER, [0066], “More specifically, the NLP system may data mine ;

The scope of claim 5 generally includes the “compute,” “predict,” and “correlate” steps from claim 1 to determine and effectuate the “level of encryption that is greater [than] a level of encryption of the endorsement policy” (which falls in the same category of “encryption improvement”) of claim 3. ZHANG analyzes the blockchain situation requiring endorsement, and as explained in the analysis of claim 3 above, determines the need for a modified endorsement policy and modifies the endorsement policy thusly to ensure that the appropriate endorsers are included in the endorsement policy. 
Similarly to the analysis of claim 3, “an improvement to be made to an encryption” (i.e., encryption improvements) could require a swath of different encryption requirements and scenarios. For purposes of compact prosecution, the Examiner bounds the understanding of this claim to those points of (a.) and (b.) that are within the scope of making encryption improvements with regard to modifying an endorsement policy. At least LENCHNER additionally discloses encryption improvements made from analyzing public data, as cited above, that fall who can or should perform the endorsements as a participant on a blockchain, squarely in agreement with LENCHNER’s identification of the nodes associated with a particular intellectual property.
A person having ordinary skill in the relevant art before the effective filing date of the present invention would have looked to at least LENCHNER for its disclosure of the various ways to manage intellectual property on a blockchain as concerns dynamic security improvements, combining the concepts of WINCE in view of ZHANG for dynamically modifying a smart contract and endorsement policy to dynamically effectuate those security improvements on a blockchain. A person having ordinary skill would appreciate the improvement in attribution of ideas, for example, as disclosed in LENCHNER at [0016]. 
Additionally or alternatively, a person having ordinary skill in the art before the effective filing date of the present invention would recognize the benefit of the combination of WINCE in view of ZHANG, further in view of LENCHNER in view of MA. MA uses reputation and trust data to improve the security of public data transactions of intellectual property (MA, [0088]-[0094]), “limiting access to certain information to putative collaborators with sufficient clearance based on reputation.” MA, [0100]-[0101]. MA uses a “reputation score to allow or not allow changes of a requesting user to be made.” MA, [0104]. In MA, “access is based on both the (sic) what the requestor user is authorized to access and the trust level of the requestor user and the current contractual relationship between the requestee user and the requestor user.” MA, [0111], lines 9-12. A person having ordinary skill would appreciate the increase in trustability of 

Regarding claim 18, WINCE in view of ZHANG discloses the limitations of claim 15. WINCE in view of ZHANG, further in view of LENCHNER in view of MA further discloses the limitations of claim 18, which is a combination of the limitations of claims 4 and 5, as analyzed above. 

Regarding dependent claim 6 (and claims 13 and 19), WINCE in view of ZHANG discloses the limitations of claim 1. WINCE in view of ZHANG does not disclose the limitations of claim 6. However, LENCHNER in view of MA further discloses:
wherein, when the processor is configured to correlate the historical patterns and the predicted future fraud attempt, the processor is further configured to:  execute semantic parsing and matching algorithms (LENCHNER discloses using natural language processing (NLP) with a component for semantic parsing and matching of concepts and ideas in the intellectual property public data transacted to the blockchain. See LENCHNER, [0066]-[0068], “cognitive characteristics association component.” LENCHNER is quiet as to predicting future fraud attempts, but MA explicitly discloses the use of an NLP component (MA, [0118]-[0121], FIG. 5, “Automatic Ontology Induction”) for automatic fraud detection at [0163]-[0164] and FIG. 12.).
A person having ordinary skill in the relevant art before the effective filing date of the present invention would have looked to LENCHNER in view of MA for the concepts of analyzing public data such as intellectual property data, including the method of analyzing the data using 

Regarding dependent claim 7 (and claims 14 and 20), WINCE in view of ZHANG discloses the limitations of claim 1. WINCE further discloses:
wherein, when the processor is configured to predict the future fraud attempt from the public data, the processor is further configured to one or more of:  identify a type of threat, predict a fraud scenario, identify a computing capability, and identify a computing feature (WINCE, [0093], watchdog system for oversight purposes to identify an unwelcome action, including “data falsification, fraudulent acquisition of data, false specification as to intended data usage, corruption of data, breach(es) of confidentiality, waste due to poorly defined smart contracts, and the like.”). 
Additionally and alternatively, LENCHNER in view of MA in combination with WINCE in view of ZHANG discloses further benefit for various forms of public data. The detection and prediction of fraud as disclosed by the present application, using the tools of artificial intelligence, machine learning, neural networks, and semantic parsing and matching algorithms (a subset of natural language processing) for learning what a future fraud attempt looks like in public data has vast applicability to identify various forms of fraud in parsed public data. 
MA provides some of these characteristics and data instances as examples, such as:
An intellectual property (IP) collaboration and exchange environment including information concerning IP declarations, recordings, patent filings, disclosures, descriptions, prosecution records, licensing transactions and payments, IP tracking, reputation management, formative idea sharing, trademarks, copyrights, script, song, and literary disclosures, and collaboration formation, concerning entities such as designers, technology developers, patent law firms, producers, directors, writers, etc. MA, [0068]-[0070];
Transaction information and meta information concerning the above. MA, [0071];
Changes to the above, made when and by whom. MA, [0073], lines 19-20;
Metadata comprising keywords or terms of the descriptive information types above. MA, [0073], lines 20-22;
An idea about the above information, for example, a plan, suggestion, or possible course of action to develop a product, service, process, or organization model. MA, [0073], lines 25-27;
Identification of IP on the blockchain:  title, author, abstract, full content, fee authorized, access policy, inventor, assignee, applicant, timing of invention, ownership/provenance via a set of transactions, timestamps, licensing and royalty requirements for collaboration, mining reward, and nonce. MA, [0074];
IP descriptive material such as text files, image files, video files, chat and messaging files. MA, [0084]; and/or
Source control and revision tracking of the above. MA, [0084].

MA discloses the capturing, analysis, and use of vast types of data that could be included on a blockchain for managing intellectual property, similarly to the present invention. A person having ordinary skill in the art before the effective filing date of the present invention would appreciate the combination of the teachings of WINCE, ZHANG, LENCHNER, and MA to determine how to identify a type of threat, predict a fraud scenario, identify a computing capability, and/or identify a computing feature using the artificial intelligence, neural networks, machine language, natural language processing (including semantic parsing and matching algorithms) to determine a modified endorsement policy that could mitigate the respective problem for most any kind of public data. 
For example, a person of ordinary skill would recognize as obvious that the watchdog system or data science system of WINCE in view of ZHANG could include the ML and NLP features from LENCHNER in view of MA, for example, for being able to handle the disparate kinds of public data as well as types of threats, fraud scenarios, and computing capabilities and/or features involving the public data. A person or ordinary skill would have reasonable expectation of success in combining the features with ZHANG to modify one or more . 

Response to Arguments

Double Patenting

In the non-final Office action mailed February 10, 2021, claims 1, 2, 8, 9, 15, and 16 were provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claims 1, 2, 8, 9, 15, and 16, respectively, of copending Application No. 16/292,576.
Applicant has requested that this rejection be held in abeyance until the claims are otherwise allowable. Claims 1, 2, 8, 9, 15, and 16 remain provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claims 1, 2, 8, 9, 15, and 16, respectively, of copending Application No. 16/292,576. The double patenting rejection has been updated in this Office action to address the present amendments to both applications. The double patenting rejection cannot be held in abeyance.

Rejections under 35 U.S.C. § 112(a)

Claims 7, 14, and 20 remain rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. § 112, the inventors, at the time the application was filed, had possession of the claimed invention.
The Applicant traverses the Examiner’s rejections. See the Examiner’s updated rejection, in light of the amendments to claims 7, 14, and 20, under the associated section above. 
The Examiner reiterates that the specification does not describe how the present invention specifically identifies a type of threat (or what a type of threat might consist of), or specifically predicts a fraud scenario (or what a fraud scenario might consist of), or specifically identifies a computing capability (or what a computing capability might consist of), or specifically identifies a computing feature (or what a computing feature might consist of). A person having ordinary skill in the art before the effective filing date of the present invention would consider these elements to be different functions that may require different algorithms for identification, yet these elements are not uniquely described in the specification nor are any algorithms specifically described regarding how each element is determined or how an algorithm applies to each of a type of threat, a fraud scenario, a computing capability, or a computing feature (either in a similar or in a different way). 
Applicant argues that “[t]he Examiner must show that disclosure does not convey with reasonable clarity to those skilled in the art that, as of the filing date sought, Applicants were in possession of the invention as now claimed. The Examiner has not done so.” Applicant’s Reply, p. 18-19. The Examiner requests the Applicant to indicate in the specification an example of “a type of threat” or an example of “a fraud scenario” or an example of “a computing capability” or an example of “a computing feature.” Even if it can be argued that a person having ordinary skill in the art would be able to name at least one example of each of those elements, the specification must, as the Applicant quoted from MPEP § 2163.02, “reasonably [convey] to the artisan that the inventor had possession.” MPEP § 2163.02, quoting Ralston Purina Co. v. Far-Mar-Co., Inc., 772 F.2d 1570, 1575, 227  USPQ 177, 179 (Fed. Cir. 1985) (quoting In re Kaslow, 707 F.2d 1366, 1375, 217 USPQ 1089, 1096 (Fed. Cir. 1983)). This possession is shown “by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention.” Lockwood v. Am. Airlines, Inc., 107 F.3d 1656, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). “Possession may be shown … by the disclosure of drawings … that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention.” See, e.g., Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68, 119 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998). 
However, regarding such algorithms, a person having ordinary skill in the art before the effective filing date of the present invention would not know what is meant specifically by “[r]elated associated activities and contents may be categorized within one objective output set with the respective information/keywords/highlights of the activity,” App. Spec. [0080], for example. It would not be clear what “related associated activities” are, without more definition, at least because the listed elements of claims 7, 14, and 20 are disparate (i.e., they are essentially different in kind, not allowing ready comparison on their face such that one of ordinary skill would know what are “related associated activities” for the purposes of categorization “with the respective information/keywords/highlights of the activity”). Applicant’s disclosure may generally outline that data potentially containing fraud is categorized and generally that data might be assessed for repetition, accuracy, and/or conformity, but it does not describe how this particularly identifies the different types of fraud indicators claimed. 
The Examiner points the Applicant to a general state-of-the-art overview of “Data Analysis Techniques for Fraud Detection” at the Wikipedia website:  https://en.wikipedia.org/wiki/Data_analysis_techniques_for_fraud_detection. This site demonstrates the myriad methods used in the art to identify myriad indicators of myriad fraudulent activity, as would be understood by one of ordinary skill, but none of which Applicant specifically defines or describes in the specification to support claims 7, 14, and 20. The Applicant cannot have a monopoly on all possible methods to detect various fraud types by disclosing the methods and/or fraud types so generically that a one of ordinary skill would not understand the metes and bounds of the claim. 
That the Applicant discloses one such example (one embodiment) by “a data processing engine [that] may make use of unstructured data fetched from these sources and performs unsupervised learning, viz. K-means clustering (as one embodiment) to categorize the data – thereby aligning repetitive data and habits for accuracy and conformity,” App. Spec. [0080], does not provide a sufficient disclosure of how the unstructured data from disparate sources is used by the example embodiment to identify a type of threat (or what a type of threat might consist of, from what source), or to predict a fraud scenario (or what a fraud scenario might consist of, from what source), or to identify a computing capability (or what a computing capability might consist of, from what source), or to identify a computing feature (or what a computing feature might consist of, from what source).

Rejections under 35 U.S.C. § 112(b)

In the non-final Office action, claims 3, 5, 7, 10, 12, 14, 17, 18, and 20 were rejected under 35 U.S.C. § 112(b) as indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or joint inventor regards as the invention.
Regarding claims 3, 10, and 17, the Applicant’s amendments to claims 3, 10, and 17 have overcome the associated rejections. The Examiner thus withdraws the rejections of claims 3, 10, and 17 under 35 U.S.C. § 112(b).
Regarding claims 5, 12, and 18, the Examiner maintains the rejections under 35 U.S.C. § 112(b) for indefiniteness, per the corresponding section above as updated in light of the Applicant’s claim amendments. 
Regarding claims 7, 14, and 20, the Examiner maintains the rejections under 35 U.S.C. § 112(b) for indefiniteness, per the corresponding section above as updated in light of the Applicant’s claim amendments. 

Rejections under 35 U.S.C. § 101 and 35 U.S.C. § 115(a)

In consideration of Applicant’s response verifying the inventorship of the originally filed application to be correct, the Examiner withdraws this rejection.

Rejections under 35 U.S.C. § 101 

Applicant's arguments filed April 25, 2021 regarding the rejections under 35 U.S.C. § 101 have been fully considered but they are not persuasive, as explained below. 
Applicant states that “[t]he present invention provides an improvement to conventional blockchain technology by providing a flexible and automated way to define endorsing requirements based on contextual and historical data.” Applicant’s Reply, p. 21. The Examiner disagrees. Applicant’s invention relies on modifying a smart contract, which is not the blockchain itself. A smart contract, so to speak, lies on top of a blockchain and applies chaincode to applicable transactions before they are written to the blockchain. Applicant’s invention is merely modifying the smart contract with particular rules (said endorsing requirements) before they are used to act upon transactions to be written to the blockchain. Thus, the modification of an endorsement policy, which is further applied to modify a smart contract, is not itself an improvement to blockchain technology. Neither is it an improvement to computer technology. The claims do not further hint at any improvements to either blockchain technology or the generic computers (e.g., blockchain node or processor) that are used to effect the claims.
Applicant further states, “The approach not only enables the specification of endorsing policies (endorsing requirements) based on the topology of the blockchain network, smart-contract requirements, involved parties, etc., but also provides a way to auto-adjust such requirements.” Applicant’s Reply, p. 21, referencing App. Spec. [0037]. The recited claims of the present invention are not enabled by any novel blockchain topology. The approach may enable the modification of endorsing policies and smart contract requirements, but this approach is akin to any type of human feedback loop applied when a human determines that changes to rules of a contract are necessary based on perceived characteristics of analyzed data. The approach can be applied in a traditional contractual setting and does not need a blockchain, nor 
Therefore, the Examiner reiterates, along with the updated Alice analysis under 35 U.S.C. § 101 in the section of this Office action entitled “Claim Rejections - 35 USC § 101,” that the amended claims do not recite a practical application of an abstract idea that results in an improvement to a computer system, as the Applicant contends. The Examiner thus maintains the § 101 rejection of claims 1-20 for at least this reason.

Rejections under 35 U.S.C. § 103 

Applicant's arguments filed April 25, 2021 regarding the rejections under 35 U.S.C. § 103 have been fully considered but they are not persuasive, as explained below. 
Applicant traverses rejected claims 1, 8, and 15 under 35 U.S.C. § 103 as being unpatentable over WINCE in view of ZHANG because Applicant states that claim 1 (and similarly claims 8 and 15) “recites a correlation between historical patterns of fraudulent attempts and a predicted future fraud attempt – not comparing a world state to historical data, as disclosed by WINCE.” Applicant’s Reply, p. 22, first and second full paragraphs. Applicant appears to argue that WINCE in view of ZHANG does not teach a correlation between historical patterns of fraudulent attempts and a predicted future fraud attempt. However, Applicant does not argue the specific rejections based on the elements of the combination of WINCE in view of ZHANG does not specifically recite. 
First, claim 1 does not specifically recite that “the predicted future fraud attempt” is not or could not be resident in a world state. For example, claim 1 does not recite whether the predicted future fraud attempt from public data is to be correlated against the historical patterns before the predicted future fraud attempt is communicated on the blockchain shared ledger system. Even if claim 1 is clarified for this, the Examiner has shown in the modified claim mapping for Applicant’s claim amendments that WINCE in view of ZHANG discloses using machine learning for both (1) correlating between historical patterns of fraudulent attempts and a predicted future fraud attempt from public data obtained from an off-chain database accessible by a data exchange marketplace (i.e., running a machine learning model trained from historical transactions on a fraud attempt before a predicted future fraud attempt is committed to the shared ledger), and (2) correlating a current blockchain transaction from a world state to historical transactions from transaction logs to determine a fraud attempt after the transaction is committed to the shared ledger. 
A person having ordinary skill in the art before the effective filing date of the present invention would appreciate WINCE in view of ZHANG for all that it teaches concerning, for example, WINCE’s flexible configuration of components depending on how public data is shared and assessed in the data exchange marketplace system, either on-chain or off-chain (see, e.g., WINCE, [0077]. See also WINCE, [0046], [0050], [0100]). For example, Data Science System 138 and Watchdog System 140 in FIG. 2 of WINCE can both train a machine-learning (ML) model from historical transaction log data and use the ML model to predict and/or detect fraud from 
In the claim rejections for § 103 above, Examiner has further rejected all elements of the claim limitations of claims 1, 8, and 15 as recited in Applicant’s Amendment as being taught by WINCE in view of ZHANG. The amended limitations do not add further specificity with regard to the elements of claims 1, 8, and 15 or additional elements that are not already taught by WINCE in view of ZHANG. 
Applicant traverses rejected claims 2-3, 9-10, and 16-17 under 35 U.S.C. § 103 as being unpatentable over WINCE in view of ZHANG. Applicant does not specifically argue the rejections based on the Examiner’s mapping of the claim elements to the cited art and obviousness analysis. The rejections stand based on the reasons cited in the above § 103 claim rejections and further because they depend from rejected claims 1, 8, and 15, respectively.
Applicant traverses rejected claims 4-7, 11-14, and 18-20 under 35 U.S.C. § 103 as being unpatentable over WINCE in view of ZHANG, further in view of LENCHNER in view of MA. Applicant does not specifically argue the rejections based on the Examiner’s mapping of the claim elements to the cited art and obviousness analysis. The rejections stand based on the reasons cited in the above § 103 claim rejections and further because they depend from rejected claims 1, 8, and 15, respectively.

Conclusion
The following prior art newly made of record in this Office action (in addition to the prior art previously made of record in the first action on the merits) and not relied upon is considered pertinent to applicant's disclosure. 
Martino et al., US 2019/0050855 A1, discloses systems, apparatuses, methods, and articles of manufacture for allowing secured access as a service to information in a distributed ledger system.
Sheng et al., CN 108376368 A, discloses a method, apparatus, and article of manufacture for dynamically updating an endorsement policy depending on service requirements.
The following references represent the state of the art pertinent to the applicant’s disclosure.
Dolores Modic, et al., Innovations in intellectual property rights management: Their potential benefits and limitations, European Journal of Management and Business Economics, ISSN: 2444-8494, 9 April 2019, 15 pages.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA M SCHREIHART whose telephone number is 571-270-7039.  The examiner can normally be reached on M-F 8:00 a.m. - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICK MCATEE can be reached at 571-272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/LMS/Examiner, Art Unit 3685                                                                                                                                                                                                        



/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 84 Fed. Reg. 50, 51 (Jan. 7, 2019).
        2 Id. at 52.
        3 Id. at 55.
        4 Id.
        5 Id. at 56.